DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 line 4 recites “housing wall” and should recite –housing wall.--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 9, 10, 14, 18, 22, 23, and 25-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “all impulse force damper component(s)” while parent claim 1 recites “an impulse force damper”. No impulse force damper components are previously recited. If the damper only includes one component, then this element is simply “the impulse force damper”. Accordingly, the metes and bounds of this limitation are indefinite as it is unclear whether applicant intends to claim and reference the impulse force damper including one or a plurality of components. 
Claim 14 recites the limitation “the actuator component(s)” in line 2. There is insufficient antecedent basis for this limitation in the claims. 
Claim 22 recites the limitation “at least moves by a lesser amount”. It is unclear to what “lesser amount” is relative. For the purposes of examination this limitation has been interpreted to mean "a portion of the actuator supporting the mass moves by a lesser amount relative to the housing".
Claim 23 recites the limitation “all damper(s)” while parent claim 12 recites one damper. It is unclear whether applicant intends to claim one or a plurality of dampers.
Claim 27 recites the limitation “at least one of the other layer of the damper” in lines 5 and 6, while parent claim 24 recites “a multilayer damper”. The limitations “at 
Claim 28 recites the limitation “a damper substance disposed between the housing and the, the method”. Since the claim does not recite which element and the housing the damper substance is disposed, the metes and bounds of claim 28 are indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,808,522 (Dranetz).
Regarding claim 1, Dranetz teaches a vibrator comprising: a housing (Figure 1, walls, 22-24) (col. 3, lines 49-51); a piezoelectric transducer (Figure 1, piezoelectric member, 18) positioned within the housing such that there is a gap between the transducer and housing (Figure 1; col. 3, lines 19-25); and an impulse force damper, disposed in the gap between the housing and at least a portion of the transducer, configured to mechanically isolate at least a first portion of the transducer and the Figure 1).
Regarding claim 2, Dranetz teaches for at least one of a plurality of regions of the gap between the housing and the at least a portion of the transducer, the impulse force damper substantially fills the gap in that at least one region, and wherein said impulse force damper is configured to minimize adhesion between abutting surfaces of at least one of the damper/housing interface and the damper/transducer interface (col. 4, lines 18-24; Figure 1).
Regarding claim 5, Dranetz teaches the damper is configured to provide at least an effectively negligible load on the transducer relative to that which would be the case in the absence of the damper, and wherein the transducer is supported relative to the housing by components separate from any damper components (col. 3, lines 19-34, lines 49-64; col. 4, lines 18-24).
Regarding claim 10, Dranetz teaches the vibrator is configured to operate in an indistinguishable manner in the absence of all impulse force damper components and in the presence of the impulse force damper components (abstract; col. 2, lines 26-35; col. 4, lines 18-24).
Regarding claim 20, Dranetz teaches a second portion of the transducer that is integral with the first portion is rigidly supported within the housing (col. 3, lines 1-25.).
Regarding claim 21, Dranetz teaches the housing is a completely separate component from the entirety of the transducer; and the vibrator is coupled to a recipient .
Claims 12, 14, 16, 18, 19, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0045298 (Westerkull).
Regarding claim 12, Westerkull teaches a bone conduction device (Figure 1), comprising: a mass (Figure 3, bobbin, 4a) ([0026]-[0027]); an actuator (Figure 3, coil, 124 and magnet, 8a) configured to move the mass (4a) to generate vibrations to evoke a hearing percept ([0025]; [0030]); and a housing (Figure 3, housing, 10) encompassing the mass (4a) and the actuator (124, 8a), wherein a damper (Figure 3, cushion, 16a) is located in a space between a housing wall (10) of the housing (10) and the mass (4a) ([0014]; [0027]; [0030]).
Regarding claim 14, Westerkull teaches the housing (10) is a completely separate component from all of the actuator components (124, 8a) ([0030]).
Regarding claim 18, Westerkull teaches the bone conduction device is configured such that output of the bone conduction device to evoke a hearing percept is at least effectively the same as that which would be the case in the absence of the damper (16a) being present between the mass (4a) and the housing wall (10) (The device would still function to generate sufficient vibration to evoke a hearing percept if damper 16a were absent as the bobbin 4a would still vibrate responsive to electrical input, [0025]-[0027] and [0029]. Thus, the device is configured such that the output of the device to evoke a hearing percept is “at least effectively the same” in the absence of the damper, [0006]; [0014]).
claim 19, Westerkull teaches the mass (4a) is separate from the actuator (124, 8a) and the actuator is configured so as to still actuate if the mass was absent (The coil may still receive power from the power source if the bobbin was absent, [0025]; [0030]).
Regarding claim 16, Westerkull teaches the damper (16a) is a first damper (16a); the bone conduction device includes a second damper (16b) located in a second space between another portion of the housing (10) and another side of the mass (4a) on an opposite side of the mass (4a) from the first damper (16a) ([0027]; Figure 3).
Regarding claim 22, Westerkull teaches the device is configured such that during actuation of the actuator, the mass moves relative to the housing while a portion of the actuator supporting the mass at least moves by a lesser amount relative to the housing ([0030]).
Regarding claim 23, Westerkull teaches the bone conduction device is configured such that output of the bone conduction device to evoke a hearing percept is at least effectively the same as that which would be the case in the absence of all damper(s) being present between the mass and the housing wall (The device would still function to generate sufficient vibration to evoke a hearing percept if dampers 16a, b were absent. Thus, the device is configured such that the output of the device to evoke a hearing percept is “at least effectively the same” in the absence of all damper(s), [0006]; [0014]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,808,522 (Dranetz) in view of U.S. 2008/0112584 (Karamuk).
Regarding claims 3, 4, 7, and 9, Dranetz teaches all the limitations of claim 1. Dranetz teaches said damper is formed of a damping material completely isolated from the housing and the transducer when the transducer is in a non-energized steady state (The damping fluid within the cavity of the housing encapsulating the transducer is a separate from the housing and transducer; col. 4, lines 18-24). Dranetz does not specify the material forming the damper, or that the damper comprises two layers.
However, Karamuk teaches a vibrator (abstract) comprising: a housing (Figure 2, enclosure, 3) ([0039]); a transducer (Figure 2, transducer, 1) ([0039]); and a damper (Figures 2 and 7a, rubber pad, 15 and fins, 17) disposed in a gap between the housing (3) and transducer (1) ([0039]; see Figure 2). Karamuk teaches the damper (15, 17) is formed of an elastic material, and in response to a decrease in distance between the housing (10) and the transducer (1), the elastic damping material (15, 17) deforms by laterally expanding thereby increasing dimensions of the at least one region (Under sufficient load, the "softer”, “elastic" material of pad 15 would be expected to laterally expand under compression, [0021]-[0022]; [0039]-[0040]. Thus Karamuk meets the functional limitation of “in response to a decrease in distance between the housing and the transducer in the at least one region, the elastic damping material deforms by laterally expanding thereby increasing dimensions of the at least one region”.). Karamuk teaches the damper (15, 17) comprises a first layer (15) of a first material in contact with the housing (3), and a second layer (17) of a second material in contact with the Figures 2 and 7a). The elastic layer (15) is a substantial volume of the damper and the other layer (17) has a negligible thickness (narrow cone shaped fin 17, see Figure 17a; [0023]; [0039]-[0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the layered damper of Karamuk for the damper of Dranetz, because Karamuk teaches a damper having first and second layers of different materials and dimensions provides both shock absorption and vibration isolation to ensure the transducer remains properly positioned within its housing, protected from percussive impact, and isolated from undesired housing vibrations ([0017]; [0019]-[0020]; [0022]; [0040]; [0058]-[0064]), which is desired by Dranetz (abstract).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0048298 (Westerkull) in view of U.S. 2008/0112584 (Karamuk).
Regarding claim 15, Westerkull teaches all the limitations of claim 19. Westerkull does not specify the damper comprises layers.
However, Karamuk teaches a bone conduction device (abstract) comprising: a housing (Figure 2, enclosure, 3) ([0039]); a transducer (Figure 2, transducer, 1) ([0039]); and a damper (Figure 2, rubber pad, 15 and fins, 17) disposed in a space between the housing (3) and transducer (1) ([0039]; see Figure 2); wherein the damper (15, 17) includes a damper material (15) and an isolation layer (17) that separates the damper material (15) from one of the transducer (1) and the housing wall (3) ([0022]; [0039]-Figures 2 and 7a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the layered damper of Karamuk for the damper of Westerkull, because Karamuk teaches a damper having a damper layer and an isolation layer provides both shock absorption and vibration isolation to ensure the transducer remains properly positioned within its housing, protected from percussive impact, and isolated from undesired housing vibrations ([0017]; [0019]-[0020]; [0022]; [0040]; [0058]-[0064]).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is allowed.
Claims 25-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 28-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the vibrator of claim 8, wherein the materials of the first and second layers of the damping material are anti-friction with respect to one another, within the context of the remainder of parent claims 1 and 7.
.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teach and/or fairly suggest the method of damping an impulse force to a vibrator for an auditory prosthesis including a multilayered damper disposed between a housing and a transducer of claim 24, wherein compressing the damper in response to an impulse force comprises deforming at least one layer to dissipate energy of the force, and moving at least one other layer of the damper with respect to the housing and/or the transducer, within the context of the remainder of claim 24. Dependent claims 25-27 are indicated allowable by the same reasoning.
With respect to the subject matter indicated allowable or allowed as noted above, the closest prior art of record, Karamuk, teaches a multilayered damper interposed between a housing and a vibratory transducer that comprises materials formed of different materials as described above. However, Karamuk does not teach the materials are antifriction, permit slip due to substantially no adhesion at the damper and housing interface and/or the damper and the transducer interface, or that the damper dissipates energy of an impulse force due to slipping with respect to a mass or transducer of the vibrator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CARRIE R DORNA/Primary Examiner, Art Unit 3791